The overruling of the certiorari was not error for any reason assigned.
                       DECIDED SEPTEMBER 17, 1941.
The defendant was convicted in the criminal court of Fulton County of possessing twelve gallons of non-taxpaid whisky. His certiorari was overruled by a judge of the superior court and that judgment is assigned as error. The evidence, while circumstantial, was sufficient to authorize the trial judge, sitting without the intervention of a jury, to find that it excluded every reasonable hypothesis save that of the defendant's guilt. The introduction of evidence showing that the defendant had previously pleaded guilty to a similar offense was not error. The evidence was admissible for the purpose of showing the intent or motive of the accused, and to discredit his statement to the jury that the twelve gallons of whisky found on his premises were not his property. The overruling of the certiorari was not error for any reason assigned.
Judgment affirmed. MacIntyre and Gardner, JJ., concur. *Page 793